The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Fjelstad (6,499,216).

Regarding claim 1, mark-up fig 1, fig 9, Fjelstad discloses: 

1.  An Integrated Circuit (IC) including a micro-electro-mechanical systems (MEMS) structure 603, said comprising: a semiconductor substrate 600; circuits wherein the attach pad is the only material between said cantilevered membrane and said substrate, wherein said cantilevered membrane 611 comprises: a base layer 616 attached to the attach pad 180 by the solder bump layer 140, a conductive layer 611, said base layer 610 located on said conductive layer, said conductive layer 611 extending and cantilevered beyond said base layer 610 said cantilevered membrane being defined by the extension, and a capping layer 616 located on said conductive layer.

    PNG
    media_image1.png
    242
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    846
    media_image2.png
    Greyscale

As to claim 3, mark-up fig 9, Fjelstad discloses: 
3. (currently amended) An IC including a MEMS as in claim 1 [[2]], wherein said cantilevered membrane 611 has a first pyramidal shaped tip above said attach pad 180 and at least one second pyramidal shaped tip on said other end of said cantilevered membrane 611.  

Regarding claim 4, fig 9, Fjelstad discloses:
4. (previously presented) An IC including a MEMS as in claim 3, wherein said first pyramidal shaped tip (see markup fig 9 labeling the first pyramidal shape tip) is smaller than said second pyramidal shaped tip (see markup fig 9 labeling the 2nd pyramidal shape tip). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fjelstad in view of Gleason (6,578,264).
Regarding claim 5, fig 9, Fjelstal discloses the invention substantially as claimed, except:
5. (previously presented) An IC including a MEMS as in claim 1, wherein said base layer is nickel, said conductive layer is copper, and said capping layer is nickel.
Gleason discloses an analogous device having multiple conductive layers for the interconnect structure where the conductive layers 250, 252, 260 can be made of nickel, copper, nickel, respectively (col 12, lines 15-45). 
Thus, it would have been obvious at the time of filing for an artisan to select different materials for the different conductive layers (base, conductive, cap layers), such as nickel, copper, and nickel materials, as taught by Gleason, because these materials are well known in the art and desirous to achieve the predictable result for reducing corrosion and improving reliability of the device.
Note, it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ritchie v. Vast Resources Inc. d/b/a Topco Sales, 90 USPQ2d 1668 (Fed. Cir. 2009); and MPEP § 2144.07. 

		
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but they are not persuasive.
In the remarks, applicant argues that the “Fjelstad cannot depict ‘a cantilevered membrane attached only at one end,’ as the as the entirety of the alleged structures is encapsulated, and thus is not fixed only at one end.”  The examiner respectfully disagrees with applicant.  Applicant appears to misinterpret Fjelstad’s invention.  Fjelstad discloses one end of the cantilevered member 611 attached to the pad layer 180 with the solder bump layer 140.  The other end (tip) of the cantilevered layer 611 extends away from the pad layer.  Thus, Fjelstad meets at least “a cantilevered membrane”.  Thus, claims 1, 3-4 are still rejected.  Gleason cures the deficiency of Fjelstad to meet all of the limitation of claim 5.

    PNG
    media_image1.png
    242
    670
    media_image1.png
    Greyscale


For the foregoing reason, the rejection of claims 1, 3-5 is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
  
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813                                                                                                                                                                                              
	
	
		
	
	

    PNG
    media_image3.png
    551
    880
    media_image3.png
    Greyscale